

116 S3802 IS: Ending Medical Censorship and Cover Ups in China Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3802IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the imposition of sanctions with respect to censorship and related activities against citizens of the
 People's Republic of China.1.Short titleThis Act may be cited as the Ending Medical Censorship and Cover Ups in China Act of 2020.2.Imposition of sanctions with respect to censorship and related activities against citizens of the People's Republic of China(a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person on the list required by subsection (b).(b)List required(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of persons that the President determines have, on or after such date of enactment, engaged in censorship or other activities with respect to the People's Republic of China that—(A)prohibit, limit, or penalize the exercise of freedom of expression or assembly by citizens of the People’s Republic of China, including prohibitions, limitations, or penalties related to the use of social media; (B)penalize citizens of the People’s Republic of China for the public dissemination of accurate epidemiological information, including information related to emerging diseases or pathogens; or (C)limit access to print, broadcast, digital, or social media.(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1) not less frequently than annually and as new information becomes available.(3)Form of report; public availability(A)FormEach list required by this subsection shall be submitted in unclassified form but may include a classified annex.(B)Public availabilityThe unclassified portion of a list required by this subsection shall be posted on publicly available websites of the Department of the Treasury and the Department of State.(c)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Property blockingThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Aliens ineligible for visas, admission, or parole(i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien on the list required by subsection (b).(ii)Current visas revoked(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien on the list required by subsection (b), regardless of when the visa or other documentation was issued.(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of paragraph (1)(A).(d)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Compliance with united nations headquarters agreementSubsection (c)(1)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international obligations.(e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (c)(1)(A) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (f)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Science, Space, and Technology of the House of Representatives.(3)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States. 